DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. US-10917634. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-10917634 anticipate the claims of the current application and disclose every element of the claims of the current application, as shown below.
Current Application 17706429
Patent 10917634
Claim 41. A display system configured to project light to an eye of a user to display virtual image content, the display system comprising: 
Claim 1. A display system configured to project light to an eye of a user to display virtual image content, the display system comprising: 
a frame configured to be supported on a head of the user; 
a frame configured to be supported on a head of the user; 
a head-mounted display disposed on the frame, the display configured to project light into the user's eye to display virtual image content with different amounts of wavefront divergence to present virtual image content appearing to be located at different depths at different periods of time; 
a head-mounted display disposed on the frame, the display configured to project light into the user's eye to display virtual image content with different amounts of wavefront divergence to present virtual image content appearing to be located at different depths at different periods of time; 
one or more eye-tracking cameras configured to image the user's eye; and 
one or more eye-tracking cameras configured to image the user's eye; and 
processing electronics in communication with the display and the one or more eye- tracking cameras, the processing electronics configured to: 
processing electronics in communication with the display and the one or more eye-tracking cameras, the processing electronics configured to: 
define a registration volume relative to the display based on one or more parameters; 
... a display registration volume of the head-mounted display system…
determine a position of the eye based on images of the eye obtained with the one or more eye-tracking cameras; 
determine a position of the eye based on images of the eye obtained with the one or more eye-tracking cameras; 
determine whether the position of the eye is within the registration volume of the head-mounted display system; and 
determine whether the position of the eye is within a display registration volume of the head-mounted display system; 
control operation of the display based on determining whether the position of the eye is within the display registration volume.
provide a notification based on determining whether the position of the eye is within the display registration volume, where the notification indicates at least that the display and the eye are not properly registered; and upon determining that the position of the eye is outside of the display registration volume, provide feedback to the user that the head-mounted display is not properly adjusted to fit the user, wherein the feedback is the notification provided based on determining whether the position of the eye is within the display registration volume.


Claim 45 corresponds to claim 1 of US-10917634.
Claim 46 corresponds to claim 1 of US-10917634.
Claim 47 corresponds to claim 2 of US-10917634.
Claim 48 corresponds to claim 3 of US-10917634.
Claim 49 corresponds to claim 4 of US-10917634.
Claim 50 corresponds to claim 5 of US-10917634.
Claim 51 corresponds to claim 6 of US-10917634.
Claim 52 corresponds to claim 7 of US-10917634.
Claim 53 corresponds to claim 8 of US-10917634.
Claim 54 corresponds to claim 9 of US-10917634.
Claim 55 corresponds to claim 10 of US-10917634.
Claim 56 corresponds to claim 11 of US-10917634.
Claim 57 corresponds to claim 12 of US-10917634.
Claim 58 corresponds to claim 13 of US-10917634.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-46, 52-57, 59 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, US-20140375540, in view of Schowengerdt, US-20150205126.
In regards to claim 41, Ackerman discloses a display system configured to project light to an eye of a user to display virtual image content (Fig. 2, 2 head mounted display device; Par. 0021, "Head mounted display device 2, which in one embodiment is in the shape of glasses, is worn on the head of a user so that the user can see through a display and thereby have an actual direct view of the space in front of the user."), the display system comprising: a frame configured to be supported on a head of the user (Par. 0025, "A portion of the frame of head mounted display device 2 will surround a display (that includes one or more lenses)."); a head-mounted display disposed on the frame (Par. 0025, "A portion of the frame of head mounted display device 2 will surround a display (that includes one or more lenses)."), the display configured to project light into the user's eye to display virtual image content (Fig. 3, 120 microdisplay Par. 0027, "Additionally, microdisplay 120 can be implemented using an emissive technology where light is generated by the display. For example, a PicoP™ display engine from Microvision, Inc. emits a laser signal with a micro mirror steering either onto a tiny screen that acts as a transmissive element or beamed directly into the eye (e.g., laser)."); one or more eye-tracking cameras configured to image the user's eye (Fig. 4, 134b eye tracking camera; Par. 0029, "In one embodiment, eye tracking sensor 134B includes one or more cameras that sense the reflected IR light."); and processing electronics in communication with the display and the one or more eye- tracking cameras (Fig. 4, 200 control circuit; Par. 0042, "FIG. 4 shows the control circuit 200 in communication with the power management circuit 202. Control circuit 200 includes processor 210, memory controller 212 in communication with memory 214 (e.g., D-RAM), camera interface 216, camera buffer 218, display driver 220, display formatter 222, timing generator 226, display out interface 228, and display in interface 230."), the processing electronics configured to: define a registration volume relative to the display based on one or more parameters (Par. 0047 “determine the centers of the user's eyes, and whether the optical elements 115 are properly centered in the optimal position over the user's eyes”, wherein the optimal position is the registration volume); determine a position of the eye based on images of the eye obtained with the one or more eye-tracking cameras (Fig. 6, Step 600; Par. 0047 “gather data regarding a position of the eye position in tracking assembly 134 relative to the user's eyes”); determine whether the position of the eye is within the registration volume of the head-mounted display system (Fig. 6, Step 608; Par. 0047-0051 “determine the centers of the user's eyes, and whether the optical elements 115 are properly centered in the optimal position over the user's eyes”, wherein the optimal position is the registration volume, … “determine linear and angular offsets between respective optical elements 115 and the user's left and right eyes in step 608.”); and control operation of the display based on determining whether the position of the eye is within the display registration volume (Fig. 10-12; Par. 0052-0057 providing visual feedback to a user to adjust the display).
Ackerman does not disclose expressly display virtual image content with different amounts of wavefront divergence to present virtual image content appearing to be located at different depths at different periods of time.
Schowengerdt discloses displaying a waveguide stack (Fig. 8A, 182, 184, 186, 188, 190 waveguides) providing a virtual image content with different amounts of wavefront divergence to present virtual image content appearing to be located at different depths at different periods of time (Par. 0073-0074 “The waveguide (182) nearest the eye is configured to deliver collimated light, as injected into such waveguide (182), to the eye, which may be representative of the optical infinity focal plane. The next waveguide up (184) is configured to send out collimated light which passes through the first weak lens (192; e.g., a weak negative lens) before it can reach the eye (58); such first weak lens (192) may be configured to create a slight convex wavefront curvature so that the eye/brain interprets light coming from that next waveguide up (184) as coming from a first focal plane closer inward toward the person from optical infinity. Similarly, the third up waveguide (186) passes its output light through both the first (192) and second (194) lenses before reaching the eye (58); the combined optical power of the first (192) and second (194) lenses may be configured to create another incremental amount of wavefront divergence so that the eye/brain interprets light coming from that third waveguide up (186) as coming from a second focal plane even closer inward toward the person from optical infinity than was light from the next waveguide up (184).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have varied the wavefront divergence of the pixels of Ackerman to display objects at different optical viewing distances, as taught by Schowengerdt. The motivation or doing so would have been “to provide three-dimensional perception to the eye/brain” (Schowengerdt Par. 0073).
Therefore, it would have been obvious to combine Schowengerdt with Ackerman to obtain the invention of claim 41.
In regards to claim 42, Ackerman and Schowengerdt, as combined above, disclose the one or more parameters comprise a type of application that is running on the display system (Ackerman Par. 0047 “determine the centers of the user's eyes, and whether the optical elements 115 are properly centered in the optimal position over the user's eyes”, wherein the optimal position is the registration volume, and it is based on the operating system application displaying the images).  
In regards to claim 43, Ackerman and Schowengerdt, as combined above, disclose the one or more parameters comprise one or more physical parameters of the head-mounted display (Ackerman Par. 0047 “determine the centers of the user's eyes, and whether the optical elements 115 are properly centered in the optimal position over the user's eyes”, wherein the optimal position is the registration volume, and it is based on the optical elements of the display).  
In regards to claim 44, Ackerman and Schowengerdt, as combined above, disclose the one or more parameters of the head-mounted display comprise one or more of a display field of view, a display surface size, a shape of the display, an outer housing of the display, or an amount of optical power imparted by the display to light representing virtual image content (Ackerman Par. 0047 “determine the centers of the user's eyes, and whether the optical elements 115 are properly centered in the optimal position over the user's eyes”, wherein the optimal position is the registration volume, and it is based on a display surface  optical element 115 which the user views).  
In regards to claim 45, Ackerman and Schowengerdt, as combined above, disclose the processing electronics are configured to control operation of the display by presenting virtual image content to the user indicating at least that the display and the eye are not properly registered (Ackerman Fig. 10-12; Ackerman Par. 0052-0057 providing visual feedback to a user to adjust the display).  
In regards to claim 46, Ackerman and Schowengerdt, as combined above, disclose the processing electronics are further configured to, upon determining that the position of the eye is outside of the display registration volume, provide feedback to the user that the head-mounted display is not properly adjusted to fit the user, wherein the feedback is a notification provided based on determining whether the position of eye is within the display registration volume (Ackerman Fig. 10-12; Ackerman Par. 0052-0057 providing visual feedback to a user to adjust the display for a correct “fit”). 
In regards to claim 52, Ackerman and Schowengerdt, as combined above, disclose one or more light sources disposed on the frame with respect to the user's eye to illuminate the user's eye, the one or more eye-tracking cameras forming images of the eye using the light from the one or more light sources (Ackerman Fig. 3, 134 eye position and tracking assembly; Ackerman Par. 0029, "This system includes an eye position and tracking assembly 134 (FIG. 3), which has an eye tracking illumination device 134A and eye tracking sensor 134B (FIG. 4).").  
In regards to claim 53, Ackerman and Schowengerdt, as combined above, disclose the one or more light sources comprise at least two light sources disposed on the frame with respect to the user's eye to illuminate the user's eye (Ackerman Fig. 3, 134 eye position and tracking assembly; Ackerman Par. 0029, "In one embodiment, eye tracking illumination device 134A includes one or more infrared (IR) emitters, which emit IR light toward the eye.").  
In regards to claim 54, Ackerman and Schowengerdt, as combined above, disclose the one or more light sources comprise infrared light emitters (Ackerman Fig. 3, 134 eye position and tracking assembly; Ackerman Par. 0029, "In one embodiment, eye tracking illumination device 134A includes one or more infrared (IR) emitters, which emit IR light toward the eye.").   
In regards to claim 55, Ackerman and Schowengerdt, as combined above, disclose the one or more light sources form one or more glints on the eye, and wherein the processing electronics are configured to determine a location of a cornea of the user's eye based on the one or more glints (Ackerman Par. 0030, "The position of a user's eyes, and the pupils within the eyes, can be identified by known imaging techniques which detect the reflection of the cornea.").  
In regards to claim 56, Ackerman and Schowengerdt, as combined above, disclose the position of the eye is a location of a center of rotation of the eye (Ackerman Par. 0035, "For this purpose, the eye position and tracking assembly 134 also determines a center of each eye, and an eye vector straight out from the center of the eye.").  
In regards to claim 57, Ackerman and Schowengerdt, as combined above, disclose a cornea of the user's eye has associated therewith a cornea sphere having a center of curvature and the processing electronics are configured to determine a location of the center of curvature of the cornea sphere (Ackerman Par. 0036, "For example, an image sensor may examine the corneal surface, and from that, determine major axes and the corneal center.").  
In regards to claim 59, Ackerman and Schowengerdt, as combined above, disclose a waveguide stack (Schowengerdt Fig. 8A, 182, 184, 186, 188, 190 waveguides) comprising a plurality of waveguides configured to provide image content on a plurality of depth planes (Schowengerdt Par. 0073-0074 “The waveguide (182) nearest the eye is configured to deliver collimated light, as injected into such waveguide (182), to the eye, which may be representative of the optical infinity focal plane. The next waveguide up (184) is configured to send out collimated light which passes through the first weak lens (192; e.g., a weak negative lens) before it can reach the eye (58); such first weak lens (192) may be configured to create a slight convex wavefront curvature so that the eye/brain interprets light coming from that next waveguide up (184) as coming from a first focal plane closer inward toward the person from optical infinity. Similarly, the third up waveguide (186) passes its output light through both the first (192) and second (194) lenses before reaching the eye (58); the combined optical power of the first (192) and second (194) lenses may be configured to create another incremental amount of wavefront divergence so that the eye/brain interprets light coming from that third waveguide up (186) as coming from a second focal plane even closer inward toward the person from optical infinity than was light from the next waveguide up (184).”).  
In regards to claim 60, Ackerman and Schowengerdt, as combined above, disclose each waveguide of the waveguide stack comprises a diffractive optical element, and wherein diffractive optical elements of some waveguides are configured to output light with a different amount of wavefront divergence than the diffractive optical elements of other waveguides (Schowengerdt Par. 0073-0074 “The waveguide (182) nearest the eye is configured to deliver collimated light, as injected into such waveguide (182), to the eye, which may be representative of the optical infinity focal plane. The next waveguide up (184) is configured to send out collimated light which passes through the first weak lens (192; e.g., a weak negative lens) before it can reach the eye (58); such first weak lens (192) may be configured to create a slight convex wavefront curvature so that the eye/brain interprets light coming from that next waveguide up (184) as coming from a first focal plane closer inward toward the person from optical infinity. Similarly, the third up waveguide (186) passes its output light through both the first (192) and second (194) lenses before reaching the eye (58); the combined optical power of the first (192) and second (194) lenses may be configured to create another incremental amount of wavefront divergence so that the eye/brain interprets light coming from that third waveguide up (186) as coming from a second focal plane even closer inward toward the person from optical infinity than was light from the next waveguide up (184).”, wherein the lenses are the diffractive optical elements). 
Claim(s) 47, 48, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, US-20140375540, and Schowengerdt, US-20150205126, as combined above in regards to claim 41, in further view of Kaji, US-20150103306.
In regards to claim 47, Ackerman and Schowengerdt do not disclose expressly at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame.  
	Kaji discloses at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame (Par. 0052 “A nosepiece 36 may be provided at the bridge 16 of the frame 12 to engage a nose of the user and support the virtual or augmented reality eyepieces 30a, 30b in front of the user's eyes during use. The nosepiece 36 may be integrally formed as a portion of the bridge 16, fixedly secured to the bridge 16, or removably coupled to the bridge 16”).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have applied the removable nosepiece of Kaji to the head-mounted display of Ackerman. The motivation for doing so would have been to lock the virtual or augmented reality eyepieces in a selected position (Kaji Par. 0052).
Therefore, it would have been obvious to combine Kaji with Ackerman and Schowengerdt to obtain the invention of claim 47.
In regards to claim 48, Ackerman, Schowengerdt, and Kaji, as combined above, disclose the at least one interchangeable fit piece comprises an interchangeable nose bridge configured to adjust the fit of the frame between the frame and a nose bridge of the user (Kaji Par. 0052 “A nosepiece 36 may be provided at the bridge 16 of the frame 12 to engage a nose of the user and support the virtual or augmented reality eyepieces 30a, 30b in front of the user's eyes during use. The nosepiece 36 may be integrally formed as a portion of the bridge 16, fixedly secured to the bridge 16, or removably coupled to the bridge 16”).  
In regards to claim 51, Ackerman, Schowengerdt, and Kaji, as combined above, disclose the virtual image content comprises providing feedback to the user that the head-mounted display is not properly adjusted to fit the user (Ackerman Fig. 10-12; Par. 0052-0057 providing visual feedback to a user to adjust the display such as instructions)
Ackerman, Schowengerdt, and Kaji do not disclose expressly and providing a suggestion to the user to swap a currently-installed interchangeable fit piece for another interchangeable fit piece.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the visual feedback instructions of Ackerman, Schowengerdt, and Kaji can include the instruction of changing a nose pad. The motivation for doing so would have been to provide another means of adjusting the position of the HMD.
Therefore, it would have been obvious Ackerman, Schowengerdt, and Kaji disclose the invention of claim 51.
Claim(s) 47, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman, US-20140375540, and Schowengerdt, US-20150205126, as combined above in regards to claim 41, in further view of Ronzani, US-5,844,656.
In regards to claim 47, Ackerman and Schowengerdt do not disclose expressly at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame.  
	Kaji discloses at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame between a frame and a forehead of the user or between the frame and a back of the head of the user (Fig. 1, 10 comfort pad is shown in the forehead region of the HMD and the region contacting the back of the HMD; Col 3, 39-57 “In FIG. 1, the novel HMD 1 of this invention comprises very lightweight components including a narrow headband 2, a pivotable eyepiece or cell 3, and a removable or detachable communication unit 4… In the inner portion of headband 2 can be replaceable comfort pads 10 that can be used when different users use the same HMD 1”).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have incorporated the replaceable comfort pads 10 of Ronzani with the HMD of Ackerman and Schowengerdt. The motivation for doing so would have been to improve fit and comfort of the same device among various users.
Therefore, it would have been obvious to combine Ronzani with Ackerman and Schowengerdt to obtain the invention of claim 47.
In regards to claim 49, Ackerman, Schowengerdt, and Ronzani, as combined above, disclose the at least one interchangeable fit piece comprises an interchangeable forehead pad configured to adjust the fit of the frame between the frame and a forehead of the user (Ronzani Fig. 1, 10 comfort pad is shown in the forehead region of the HMD and the region contacting the back of the HMD; Ronzani Col 3, 39-57 “In FIG. 1, the novel HMD 1 of this invention comprises very lightweight components including a narrow headband 2, a pivotable eyepiece or cell 3, and a removable or detachable communication unit 4… In the inner portion of headband 2 can be replaceable comfort pads 10 that can be used when different users use the same HMD 1”).  
In regards to claim 50, Ackerman, Schowengerdt, and Ronzani, as combined above, disclose the at least one interchangeable fit piece comprises an interchangeable back pad configured to adjust the fit of the frame between the frame and a back of the head of the user (Ronzani Fig. 1, 10 comfort pad is shown in the forehead region of the HMD and the region contacting the back of the HMD; Ronzani Col 3, 39-57 “In FIG. 1, the novel HMD 1 of this invention comprises very lightweight components including a narrow headband 2, a pivotable eyepiece or cell 3, and a removable or detachable communication unit 4… In the inner portion of headband 2 can be replaceable comfort pads 10 that can be used when different users use the same HMD 1”).  
Allowable Subject Matter
Claim 58 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 58, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display system and specifically including “the processing electronics are configured to control operation of the display by causing the display to boost a brightness of a plurality of pixels of the display relative to other pixels of the display, wherein the plurality of pixels with a boosted brightness comprise pixels expected to undergo perceived dimming under improper registration.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/15/22



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622